Appeal by the defendant from a judgment of the County Court, Orange County (Paño Patsalos, J.), rendered January 10, 1989, convicting him of criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to controvert a search warrant.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find no error in the County Court’s denial, without a hearing, of that branch of his omnibus motion which was to controvert the second search warrant. The defendant failed to make a "preliminary showing that a false statement [made] knowingly and intentionally, or with reckless disregard for the truth” was included in the affidavit in support of this search warrant, and thus no hearing was required (see, Franks v Delaware, 438 US 154, 155; People v Alfinito, 16 NY2d 181; People v Kroll 162 AD2d 717; People v Maucieri, 125 AD2d 600). Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.